Mr. Justice Baume delivered the opinion of the court. Abstract of the Decision. Masteb amd sebvant, § 128*—when servant’s recovery for injuries resulting from want of glass in entrance door not sustained try evidence. In an action hy plaintiff against her employer for personal injuries resulting from want of a glass in a door, at the entrance to the building where plaintiff in attempting to pass out on her way home from work placed her hand on the frame of the door and in.exerting pressure to prevent it from closing and to open it her hand slipped and she fell through the opening, held that a verdict for plaintiff was not sustained by the evidence, it appearing the absence of the glass was.so obviously apparent that her failure to observe the condition of the door could only be attributed to heedlessness on her part.